In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-3435
SALVATORE ZICCARELLI,
                                                  Plaintiff-Appellant,
                                 v.

THOMAS J. DART, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:17-cv-03179 — Ronald A. Guzmán, Judge.
                     ____________________

     ARGUED OCTOBER 28, 2021 — DECIDED JUNE 1, 2022
                ____________________

   Before RIPPLE, HAMILTON, and SCUDDER, Circuit Judges.
   HAMILTON, Circuit Judge. Plaintiﬀ-appellant Salvatore
Ziccarelli worked for the Cook County Sheriﬀ’s Oﬃce for
twenty-seven years. During those years, he periodically took
leave under the Family and Medical Leave Act of 1993
(“FMLA” or “Act”), 29 U.S.C. § 2601 et seq. In September 2016,
Ziccarelli called the Sheriﬀ’s Oﬃce’s FMLA manager, defend-
ant Wylola Shinnawi, to discuss taking more FMLA leave.
Based on the contents of that conversation—which are hotly
2                                                    No. 19-3435

disputed—Ziccarelli says he decided to retire from the Sher-
iﬀ’s Oﬃce on September 20, 2016.
    Ziccarelli then ﬁled this suit against Sheriﬀ Thomas Dart,
Shinnawi, and Cook County (together, “the Sheriﬀ’s Oﬃce”)
alleging violations of his rights under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, and
the FMLA. He also seeks indemniﬁcation of the other defend-
ants from Cook County. After discovery, the district court
granted the Sheriﬀ’s Oﬃce’s motion for summary judgment
on all claims. Ziccarelli has appealed summary judgment as
to only his FMLA claims.
   On appeal, Ziccarelli argues that a reasonable jury could
ﬁnd that the Sheriﬀ’s Oﬃce interfered with his FMLA rights
during his conversation with Shinnawi in violation of 29
U.S.C. § 2615(a)(1) by discouraging him from using leave.
Ziccarelli also argues that he can survive summary judgment
on his claim that the Sheriﬀ’s Oﬃce constructively discharged
him to retaliate against him for calling Shinnawi to discuss
using more FMLA leave, in violation of § 2615(a)(2).
    We aﬃrm in part and reverse in part. We begin with plain-
tiﬀ’s interference claim to clarify this court’s interpretation of
§ 2615(a)(1), and we then apply that provision to this case. We
conclude that plaintiﬀ presented suﬃcient evidence to defeat
summary judgment on his claim of FMLA interference
through alleged discouragement. We hope this opinion will
help clarify that an employer can violate the FMLA by dis-
couraging an employee from exercising rights under the
FMLA without actually denying an FMLA leave request. We
No. 19-3435                                                               3

aﬃrm summary judgment for the Sheriﬀ’s Oﬃce on plaintiﬀ’s
retaliation claim. 1
I. Facts for Summary Judgment
    Plaintiﬀ Ziccarelli began working for the Cook County
Sheriﬀ’s Oﬃce as a corrections oﬃcer in 1989. He was ﬁred
after he provided character testimony for a defendant during
a death penalty hearing. He was reinstated after a district
court found that the Sheriﬀ’s Oﬃce had violated his First
Amendment rights. Ziccarelli v. Leake, 767 F. Supp. 1450, 1458–
59 (N.D. Ill. 1991).
   During his career, plaintiﬀ developed several serious
health conditions for which he requested and received per-
mission to take leave under the FMLA. From 2007 through
early 2016, plaintiﬀ used between 10 and 169 hours of FMLA
leave per year. In July 2016 he sought treatment from a psy-
chiatrist for his work-related post-traumatic stress disorder
(PTSD), and by September he had used 304 hours of his al-
lowable 480 hours of FMLA leave for 2016. On the advice of a
doctor, plaintiﬀ then decided that he should apply for perma-
nent disability beneﬁts. To do so, he needed to exhaust all his
earned sick leave.
   On his doctor’s recommendation, plaintiﬀ planned to use
some of his available sick leave and annual leave to enroll in
an eight-week treatment program to address his PTSD. In
September 2016, plaintiﬀ Ziccarelli called defendant

    1 Ziccarelli originally pursued his appeal pro se. After reviewing the
parties’ briefs, we recruited counsel for Ziccarelli (the Georgetown Uni-
versity Law Center’s Appellate Courts Immersion Clinic under the super-
vision of Professor Brian Wolfman) and ordered a new round of briefing.
We thank counsel for their capable assistance to the court and their client.
4                                                 No. 19-3435

Shinnawi to discuss the possibility of using a combination of
FMLA leave, sick leave, and annual leave for his treatment
program. Shinnawi was authorized to approve or deny use of
FMLA beneﬁts, but she did not have direct access to sick leave
information for Sheriﬀ’s Oﬃce employees. She also could not
approve or deny use of sick leave or annual leave.
    Ziccarelli’s and Shinnawi’s accounts of their conversation
diﬀer starkly. In reviewing a grant of summary judgment, we
must credit Ziccarelli’s, leaving material factual disputes for
a jury.
    Ziccarelli testiﬁed that he called Shinnawi and told her he
needed to use more FMLA leave so he could seek treatment.
In his account, Shinnawi responded by saying “you’ve taken
serious amounts of FMLA …. don’t take any more FMLA. If
you do so, you will be disciplined.” Ziccarelli Dep. 42. In his
deposition, Ziccarelli testiﬁed that he never told Shinnawi
how much FMLA leave he sought to use and that he told her
only that he needed to use more FMLA leave. He even cor-
rected counsel on this point:
        Q. That she told you that you could be disci-
           plined if you took unauthorized—
        A. You will be disciplined.
        Q. —if you took unauthorized FMLA?
        A. More FMLA. More FMLA.
Id. at 53.
    In plaintiﬀ’s account, Shinnawi never explained what dis-
cipline he might be subject to for taking more FMLA leave,
but based on his past experience with the department, he
feared that he would be ﬁred. Plaintiﬀ retired from the
No. 19-3435                                                                 5

department shortly after speaking with Shinnawi, eﬀective on
September 20, 2016. Plaintiﬀ did not take leave and was not
disciplined before he departed.2
II. District Court Proceedings
    Shortly after he retired, plaintiﬀ exhausted administrative
remedies and then ﬁled a complaint in the district court
against Sheriﬀ Thomas Dart, Shinnawi, and Cook County
claiming violations of his rights under the FMLA and other
statutes and seeking indemniﬁcation from the county on these
claims.
   The district court granted the defendants’ motion for sum-
mary judgment on all claims. On the FMLA claims, the court
found that plaintiﬀ’s retaliation claim failed because he did
not oﬀer evidence of an adverse employment action, and his

    2 Shinnawi recalled this conversation very differently. According to
her testimony, plaintiff “requested a leave of several months, and at that
point I told him he did not have enough FMLA hours left for that time
period.” Shinnawi Dep. 17–18. She did not consider whether he had other
forms of leave available to use, such as disability or sick leave, and she did
not remember whether he asked to use it. Shinnawi recalled that plaintiff
wanted to know if he would “get in trouble,” and she explained in her
deposition that “if he used FMLA that he did not have, it would be coded
unauthorized, and then attendance review would handle it moving for-
ward.” Shinnawi Dep. 19. Attendance Review is the unit that processes
and tracks discipline for attendance infractions within the Sheriff’s Office.
When plaintiff asked if that meant he would be fired, she told him “that’s
attendance review,” and “I cannot give you FMLA hours that you don’t
have.” Shinnawi Dep. 20. According to Shinnawi, she said nothing else to
Ziccarelli about potential discipline. If Shinnawi’s version is correct, we
could not see a viable FMLA claim. We emphasize, however, that because
the defendants chose to move for summary judgment, we must discount
Shinnawi’s testimony and credit plaintiff’s on these disputed factual is-
sues.
6                                                     No. 19-3435

interference claim failed because he did not show an actual
denial of FMLA beneﬁts. Plaintiﬀ Ziccarelli appeals the
court’s grant of summary judgment on only his FMLA claims.
III. Standard of Review and Legal Framework
    We review a district court’s grant of summary judgment
de novo, giving plaintiﬀ as the non-moving party the beneﬁt
of conﬂicting evidence and any favorable inferences that
might be reasonably drawn from the evidence. Lane v. River-
view Hospital, 835 F.3d 691, 694 (7th Cir. 2016). Summary judg-
ment is appropriate where there is no genuine dispute of ma-
terial fact and the movant is entitled to judgment as a matter
of law. Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 247 (1986).
    We pause brieﬂy to remind the parties of their obligations
with respect to the facts at the summary judgment stage. The
Sheriﬀ’s Oﬃce attempts to argue there is no genuine dispute
of material fact, but in doing so it relies on Shinnawi’s version
of her key conversation with Ziccarelli, even though Ziccarelli
directly contradicted her version in his deposition testimony.
See Appellees’ Br. at 12–13. Our precedent demands more of
the moving party at summary judgment. See, e.g., Stewart v.
Wexford Health Sources, Inc., 14 F.4th 757, 760 (7th Cir. 2021)
(discouraging moving party from presenting facts with a
“loose allegiance” to the summary judgment standard); Malin
v. Hospira, Inc., 762 F.3d 552, 564–65 (7th Cir. 2014) (reversing
summary judgment and criticizing moving party for ignoring
conﬂicting evidence); Payne v. Pauley, 337 F.3d 767, 770–73 (7th
Cir. 2003) (reversing summary judgment and explaining that
both the moving and non-moving parties may rely on “self-
serving” testimony); see generally Anderson, 477 U.S. at 255
(“Credibility determinations, the weighing of the evidence,
No. 19-3435                                                   7

and the drawing of legitimate inferences from the facts are
jury functions, not those of a judge, whether he is ruling on a
motion for summary judgment or for a directed verdict.”).
Even if a judge might believe a moving party has more and/or
better evidence in its favor, a motion for summary judgment
does not authorize or invite the judge to weigh evidence and
decide whose story is more credible or persuasive. As noted,
we must consider the evidence in the light most favorable to
the party opposing summary judgment, drawing all reasona-
ble inferences in that party’s favor. Anderson, 477 U.S. at 255;
Stewart, 14 F.4th at 760.
    We turn now to the statutory framework. The FMLA was
designed “to balance the demands of the workplace with the
needs of families” while guaranteeing workers reasonable ac-
cess to medical leave “in a manner that accommodates the le-
gitimate interests of employers.” 29 U.S.C. § 2601(b)(1)–(3). To
that end, the FMLA grants eligible employees up to 12 work-
weeks of unpaid leave (480 hours) per year for medical and
family reasons. See § 2612(a)(1) & (c). An eligible employee is
entitled to restoration to the same or equivalent job and bene-
ﬁts when the leave ends, and to continuation of health insur-
ance during leave. § 2614(a)(1) & (c)(1).
    To protect these rights, the FMLA prohibits covered em-
ployers from (i) interfering with, restraining, or denying the
exercise of FMLA rights; and (ii) discriminating or retaliating
against employees for exercising FMLA rights. See
§ 2615(a)(1) & (a)(2). The FMLA also grants employees a right
of action to recover damages for violations of these provi-
sions. § 2617(a)(2).
   On appeal, plaintiﬀ Ziccarelli makes two distinct claims
under the FMLA. First, he claims interference with his FMLA
8                                                             No. 19-3435

rights under § 2615(a)(1) on the theory that he was discour-
aged from taking FMLA leave he was entitled to take. Second,
he claims retaliation against him in violation of § 2615(a)(2)
on the theory that the Sheriﬀ’s Oﬃce constructively dis-
charged him. We consider his interference claim ﬁrst, which
poses an issue of statutory construction that prompted us to
recruit counsel for plaintiﬀ. Applying the correct interpreta-
tion of the statute, we reverse the district court’s grant of sum-
mary judgment based on the unlawful discouragement the-
ory of FMLA interference. We then explain why we aﬃrm
summary judgment for defendants on plaintiﬀ’s constructive
discharge theory of retaliation. 3
IV. FMLA Interference
   The FMLA provides that an employer may not “interfere
with, restrain, or deny the exercise of or the attempt to

    3  On appeal, Ziccarelli also argues that the Sheriff’s Office interfered
with his FMLA benefits in violation of § 2615(a)(1) by failing to inform him
whether his requested leave would qualify under the FMLA and by failing
to answer his questions about use of leave and possible punishment. As
defendants note, Ziccarelli did not raise this theory in the district court.
Ziccarelli responds by arguing that the Sheriff’s Office waived this “po-
tential forfeiture” argument so that “this Court ‘must treat the issue on the
merits.’” Reply Br. at 4 n.1, quoting Geva v. Leo Burnett Co., 931 F.2d 1220,
1225 (7th Cir. 1991). We think the late Judge Cudahy would be surprised
to learn his opinion in Geva had such a sweeping effect on the law of for-
feiture and waiver. We reject this remarkable claim. Ziccarelli never pre-
sented this theory of FMLA interference to the district court. He waived
this argument and we do not consider it. See Markel Insurance Co. v. Rau,
954 F.3d 1012, 1018 (7th Cir. 2020) (defendant’s “first problem is that she
did not make this argument before the district court, and so she may not
raise it now for the first time on appeal”); Stevens v. Umsted, 131 F.3d 697,
705 (7th Cir. 1997) (“It is axiomatic that arguments not raised below are
waived on appeal.”).
No. 19-3435                                                     9

exercise, any right provided under” the Act. 29 U.S.C.
§ 2615(a)(1). Our cases have identiﬁed ﬁve elements for an
FMLA interference claim. The ﬁrst four elements require the
plaintiﬀ to show that: (i) the employee was eligible for FMLA
protections; (ii) the employer was covered by the FMLA; (iii)
the employee was entitled to leave under the FMLA; and (iv)
the employee provided suﬃcient notice of intent to take
FMLA leave. Lutes v. United Trailers, Inc., 950 F.3d 359, 363 (7th
Cir. 2020); Preddie v. Bartholomew Consolidated School Corp., 799
F.3d 806, 816 (7th Cir. 2015). For the ﬁfth element, our opin-
ions have used varying language that has led to some confu-
sion. Some cases have said the employee must show that “his
employer denied him FMLA beneﬁts to which he was enti-
tled,” e.g., Lutes, 950 F.3d at 363, while others have said that
the employee must show that “his employer denied or inter-
fered with FMLA beneﬁts to which he was entitled.” E.g.,
Preddie, 799 F.3d at 816 (cleaned up). If a plaintiﬀ shows a vi-
olation of § 2615(a)(1), winning relief requires the plaintiﬀ to
show “prejudice,” meaning harm resulting from the violation.
29 U.S.C. § 2617(a); Lutes, 950 F.3d at 368, citing Ragsdale v.
Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002).
    The ﬁrst four elements of interference are uncontested
here, so this appeal focuses on the ﬁfth element and whether
Ziccarelli can show prejudice. We must interpret § 2615(a)(1)
to resolve the parties’ dispute over how to formulate the ﬁfth
element of the test for FMLA interference. The text of
§ 2615(a)(1) makes clear that a violation does not require ac-
tual denial of FMLA beneﬁts. This understanding of the stat-
ute does not conﬂict with the relevant case law in this or other
circuits. Any apparent contradictions prove illusory on closer
inspection. We then apply this interpretation to this case.
10                                                    No. 19-3435

     A. Denial Not Required to Violate § 2615(a)(1)
    Section 2615(a)(1) makes it unlawful for a covered em-
ployer to “interfere with, restrain, or deny” an eligible em-
ployee’s exercise or attempt to exercise FMLA rights. The
Sheriﬀ’s Oﬃce urges us to interpret § 2615(a)(1) to require a
plaintiﬀ to show he was actually denied FMLA rights to meet
the ﬁfth prong of the test for FMLA interference. We disagree.
        1. Statutory Text and Context
    The statutory text and context favor a reading that inter-
ference with, or restraint of FMLA rights can violate
§ 2615(a)(1), without proof of an actual denial, for at least four
reasons. First, the three verbs in § 2615(a)(1) are listed disjunc-
tively. They are not coextensive, and there is no indication
that all three were included in § 2615(a)(1) for the sake of re-
dundant emphasis. Second, § 2615(a)(1) protects “the attempt
to exercise” FMLA rights, which would make little sense if ac-
tual denial were required. Third, reading § 2615(a)(1) to per-
mit the array of activities that prejudice but do not deny
FMLA rights would undermine the FMLA’s guarantees of
family and medical leave to eligible employees and their fam-
ilies. Finally, Department of Labor regulations implementing
the FMLA provide additional persuasive evidence support-
ing the plain-language interpretation of these provisions. We
discuss each point in turn.
    First, the use of the disjunctive “or” in § 2615(a)(1) signals
that interference or restraint without denial is suﬃcient to vi-
olate the statute, and that requiring denial would turn “inter-
fere with, restrain, or” into surplusage. See Encino Motorcars,
LLC v. Navarro, — U.S. —, 138 S. Ct. 1134, 1141 (2018) (noting
that “‘or’ is ‘almost always disjunctive’” (internal citation
No. 19-3435                                                             11

omitted)). By itself the point is not necessarily decisive. See,
e.g., Reid Hospital and Health Care Services, Inc. v. Conifer Reve-
nue Cycle Solutions, LLC, 8 F.4th 642, 652 (7th Cir. 2021) (dis-
cussing limit of anti-surplusage canon for contracts and stat-
utes). It is well recognized that the anti-surplusage canon has
limits and that statutory drafters often take a “belt-and-sus-
penders approach” to ensure that the statutory language cap-
tures the intended universe, sometimes producing texts that
emphasize redundance over brevity. Id. (collecting authori-
ties). The anti-surplusage canon alone does not resolve the
question before us, but its application to § 2615(a)(1) points in
the same direction as the other textual evidence.
    For example, the activities prohibited by § 2615(a)(1) are
related but are not so similar that their appearance together
indicates redundance. Each adds to the scope of the prohibi-
tion. When employers refuse to grant or accept proper FMLA
requests, they deny access within the meaning of the Act.
Such a denial also acts (i) as a form of interference (by checking
or hampering FMLA access); and (ii) as a restraint (by limiting
FMLA access). But the reverse is not necessarily true. An em-
ployer can interfere with or restrain rights under the FMLA
without explicitly denying a leave request.4

   4 The edition of Black’s Law Dictionary current when the FMLA was
passed in 1993 defined these terms as follows:
   Deny. To traverse. To give negative answer or reply to. To refuse
   to grant or accept. To refuse to grant a petition or protest.
   Interfere. To check; hamper; hinder; infringe; encroach; trespass;
   disturb; intervene; intermeddle; interpose. To enter into, or take
   part in, the concerns of others.
   Restrain. To limit, confine, abridge, narrow down, restrict, ob-
   struct, impede, hinder, stay, destroy. To prohibit from action; to
12                                                            No. 19-3435

    For example, an employer that implements a burdensome
approval process or discourages employees from requesting
FMLA leave could interfere with and restrain access without
denying many requests because few requests requiring a for-
mal decision would ever be made. By including the trio of
verbs in § 2615(a)(1) in a disjunctive clause, Congress enacted
statutory language that strongly suggests that interfering, re-
straining, and denying are distinct ways of violating the
FMLA.
    Second, § 2615(a)(1) also protects “the attempt to exercise”
FMLA rights. Suppose that an electrician meets with her em-
ployer and seeks medical leave information, intending to ex-
ercise FMLA rights. This likely qualiﬁes as an attempt to ex-
ercise beneﬁts under the Act even if the electrician does not
speciﬁcally invoke the FMLA. Preddie, 799 F.3d at 816 (“The
notice requirements of the FMLA are not onerous. An em-
ployee need not expressly mention the FMLA in his leave re-
quest or otherwise invoke any of its provisions.”), quoting
Burnett v. LFW Inc., 472 F.3d 471, 478 (7th Cir. 2006). Are we to
read § 2615(a)(1) so that no violation can take place until the
employer refuses to grant an actual FMLA request from the
electrician? If so, then the electrician might not be protected
during the initial phase of preparing and formulating an
FMLA request.


     put compulsion upon; to restrict; to hold or press back. To keep in
     check; to hold back from acting, proceeding, or advancing, either
     by physical or moral force, or by interposing obstacle; to repress
     or suppress; to curb. To restrict a person’s movements in such
     manner as to interfere substantially with his liberty.
Deny, Interfere, Restrain, Black’s Law Dictionary (6th ed. 1990) (internal ci-
tations removed).
No. 19-3435                                                   13

    Under this view, an employer that wanted to prevent
FMLA use would have many options that would stop short of
denying a claim, such as not providing basic FMLA infor-
mation to an employee unaware of his rights, or orally dis-
couraging FMLA use before the employee actually requested
leave. This would be a strange result and would conﬂict with
this court’s precedents under the Act. See, e.g., Lutes, 950 F.3d
at 362–63, 369 (reversing summary judgment against metal
worker on FMLA interference claim when he was ﬁred for
staying home to recover from injury while unaware he may
have qualiﬁed for FMLA); Preddie, 799 F.3d at 818, 821 (revers-
ing summary judgment against teacher on FMLA interference
claim when principal told him that missing additional time
would have consequences). As applied to the issue of denial,
the text of § 2615(a)(1) is not ambiguous. For the Act to protect
“the exercise of or the attempt to exercise” FMLA rights, it
must be read so that an interference or restraint without ac-
tual denial is still a violation.
    Third, reading the Act to permit employers to interfere
with or restrain the use of FMLA rights as long as no unlawful
denial occurs would conﬂict with and undermine the rights
granted. 29 U.S.C. §§ 2601(b)(1) & (b)(2); 2617. Rights under
the Act would be signiﬁcantly diminished if it permitted em-
ployers to actively discourage employees from taking steps to
access FMLA beneﬁts or otherwise to interfere with or re-
strain such access. The Act was designed to accommodate
“the legitimate interests of employers,” § 2601(b)(3) (emphasis
added), but we see no legitimate interest for employers in im-
peding access to FMLA beneﬁts by subterfuge, concealment,
or intimidation.
14                                                           No. 19-3435

   Finally, Department of Labor regulations implementing
the FMLA also support this interpretation:
         (a) The FMLA prohibits interference with an em-
             ployee’s rights under the law, and with legal
             proceedings or inquiries relating to an em-
             ployee’s rights. …
         (b) Any violations of the Act or of these regula-
             tions constitute interfering with, restraining,
             or denying the exercise of rights provided by
             the Act. … Interfering with the exercise of an
             employee’s rights would include, for exam-
             ple, not only refusing to authorize FMLA
             leave, but discouraging an employee from using
             such leave.
See 29 C.F.R. § 825.220(a)–(b) (emphasis added).
    Section 2615(a)(1) is not ambiguous about whether denial
is required to show a violation, so Chevron deference does not
apply here. See Planned Parenthood of Indiana, Inc. v. Commis-
sioner of Indiana State Dept. of Health, 699 F.3d 962, 980 (7th Cir.
2012) (“In the absence of ambiguity, Chevron deference does
not come into play.”), citing Chevron, U.S.A., Inc. v. Natural Re-
sources Defense Council, Inc., 467 U.S. 837 (1984). But the FMLA
vests the Secretary of Labor with broad authority to issue reg-
ulations implementing the FMLA, and his regulatory inter-
pretation is further persuasive evidence that the best reading
of § 2615(a)(1) is that actual denial is not required. 29 U.S.C
§ 2654. 5

     5 At this court’s invitation, the Department of Labor submitted an ami-

cus brief on the question whether “a plaintiff pursuing a claim of interfer-
ence with rights under the Family and Medical Leave Act, 29 U.S.C.
No. 19-3435                                                                  15

        2. Case Law on FMLA Interference
    Despite the broader statutory language, opinions of this
court and others have sometimes phrased the test for FMLA
interference in terms that seem to require an actual denial of
beneﬁts. See, e.g., Lutes, 950 F.3d at 363 (“his employer denied
him FMLA beneﬁts to which he was entitled”); Guzman v.
Brown County, 884 F.3d 633, 638 (7th Cir. 2018) (“her employer
denied her FMLA beneﬁts to which she was entitled”); Thomp-
son v. Kanabec County, 958 F.3d 698, 705 (8th Cir. 2020) (requir-
ing plaintiﬀ to show “the reason for the denial was connected
to the employee’s FMLA leave”). But judicial opinions are not
statutes. Treating them as if they were is “a common source
of erroneous predictions concerning the scope and direction
of the law.” All-Tech Telecom, Inc. v. Amway Corp., 174 F.3d 862,
866 (7th Cir. 1999). There have been variations in how to word
the test for FMLA interference, but there is no genuine intra-
or inter-circuit split on whether denial is essential and
whether the requirement that plaintiﬀ show prejudice pre-
cludes claims based on interference alone. 6


§ 2615(a), must present evidence that the employer ‘denied’ FMLA bene-
fits to which the plaintiff was entitled, or merely ‘interfered with’ those
benefits.” We thank the department for its views.
    6  Our interpretation of § 2615(a)(1) is consistent with other circuits’
decisions, albeit sometimes via non-precedential opinions or in dicta. See,
e.g., Diamond v. Hospice of Florida Keys, Inc., 677 F. App’x 586, 593 (11th Cir.
2017) (plaintiff offered enough evidence for jury to conclude employer vi-
olated § 2615(a)(1) by “discouraging her from taking FMLA leave in order
to care for her seriously ill parents”); Hurtt v. Int’l Services, Inc., 627 F.
App’x 414, 424 (6th Cir. 2015) (stating five-part FMLA interference test in
terms of denial of benefits, but concluding that FMLA interference in-
cludes “discouraging an employee from using FMLA leave” (cleaned up));
Quinn v. St. Louis County, 653 F.3d 745, 753 (8th Cir. 2011) (noting in dicta
16                                                            No. 19-3435

    The only time this court squarely confronted whether
FMLA interference requires actual denial of beneﬁts, we said
no. In Preddie this court determined that § 2615(a)(1) allows
FMLA interference claims based on discouragement. 799 F.3d
at 818 (noting that interference includes “discouraging an em-
ployee from using” FMLA leave (internal citation omitted)).
In Preddie, a teacher took time oﬀ to care for his son, who suf-
fered serious episodic side eﬀects from sickle cell anemia. Id.
at 810. The teacher never actually applied for FMLA leave, so
we considered whether § 2615(a)(1) required denial and de-
cided that it did not. Id. at 811, 818. We reversed summary
judgment, ﬁnding that the evidence could allow a reasonable
jury to ﬁnd that the school interfered with the teacher’s FMLA
rights by discouraging and threatening him. Id. at 818. We also
noted that a jury could ﬁnd the teacher was injured by the
school’s discouragement because he showed evidence that he
consciously chose not to take additional leave based on the
principal’s threats. Id.
   Other opinions by this court appear to conﬂict with our
view and Preddie, but those concerns dissipate on closer


that “FMLA interference includes not only refusing to authorize FMLA
leave, but discouraging an employee from using such leave” (internal
quotes and citation omitted)); McFadden v. Ballard Spahr Andrews & Inger-
soll, LLP, 611 F.3d 1, 7 (D.C. Cir. 2010) (noting that plaintiff could succeed
in her FMLA interference claim without showing her employer denied
leave request as long as she showed interference with exercise of her
FMLA rights and prejudice from violation); Stallings v. Hussmann Corp.,
447 F.3d 1041, 1050 (8th Cir. 2006) (citing 29 C.F.R. § 825.220(b) for idea
that FMLA interference can include discouragement, but not relying on
this theory); Liu v. Amway Corp., 347 F.3d 1125, 1133–34 (9th Cir. 2003) (re-
versing summary judgment in part; pressuring employee to reduce leave
time violated FMLA interference provision).
No. 19-3435                                                   17

inspection. We said in Lutes that a plaintiﬀ must show “his
employer denied him FMLA beneﬁts to which he was enti-
tled,” but our legal analysis did not focus on denial. 950 F.3d
at 363. Instead, we determined that the metal worker could
survive summary judgment on remand if he could show “that
he would have structured his leave diﬀerently had he re-
ceived the proper information.” Id. at 368, citing Ragsdale, 535
U.S. at 90.
    Similarly, in Guzman we aﬃrmed summary judgment
against a plaintiﬀ’s FMLA interference claim because she was
not “denied FMLA beneﬁts to which she was entitled,” but
the precise phrasing of the ﬁfth part of the test for FMLA in-
terference did not matter to the result. 884 F.3d at 640. The
employee’s claim failed because (i) she could not show a seri-
ous health condition and was not eligible for FMLA protec-
tions; and (ii) her employer decided to terminate her before
she gave notice of an attempt to exercise FMLA rights. Id. at
639–40, citing Cracco v. Vitran Express, Inc., 559 F.3d 625, 636
(7th Cir. 2009) (aﬃrming summary judgment against an
FMLA interference claim when employee failed to show he
would have kept his job if he had not taken FMLA leave).
Thus, we see no genuine intra-circuit split on whether a vio-
lation of § 2615(a)(1) requires actual denial of beneﬁts.
    The Sheriﬀ’s Oﬃce argues that we should follow the ap-
proach of the Eighth Circuit and read § 2615(a)(1) to require
denial because the plaintiﬀ must “connect the FMLA request
with a concrete negative job consequence.” Appellees’ Br. at
9, citing Thompson, 958 F.3d at 705–06. The Sheriﬀ’s Oﬃce is
correct that a violation of the FMLA on its own is not enough
to establish an interference claim—a plaintiﬀ must also show
that the violation prejudiced him. Lutes, 950 F.3d at 368, citing
18                                                   No. 19-3435

Ragsdale, 535 U.S. at 89. But this prejudice question is used to
decide whether § 2617 provides relief for a proven violation.
It does not set the threshold for what constitutes a violation of
§ 2615(a)(1) in the ﬁrst place. See Ragsdale, 535 U.S. at 89.
   The best reading of Thompson and similar cases is that they
focus on whether the employee suﬀered prejudice from the
employer’s actions. They do not stand for the proposition that
plaintiﬀs who show interference without denial of FMLA
rights cannot recover under the FMLA. See Thompson, 958
F.3d at 706 (aﬃrming summary judgment against nurse’s
FMLA interference claim when she could not show prejudice
from an acknowledged delay in processing FMLA request);
see also Fraternal Order of Police, Lodge 1 v. City of Camden, 842
F.3d 231, 246 (3d Cir. 2016) (aﬃrming summary judgment
against police oﬃcer’s FMLA interference claim in part be-
cause he took the leave to which he was entitled and failed to
show prejudice).
    Accordingly, we conclude there is no intra- or inter-circuit
split on whether interference with FMLA rights without ac-
tual denial can violate § 2615(a)(1). Section 2615(a)(1) is not
ambiguous on this issue—denial of FMLA beneﬁts is not re-
quired to demonstrate an FMLA interference violation. Inter-
ference or restraint alone is enough to establish a violation,
and a remedy is available under § 2617 if the plaintiﬀ can
show prejudice from the violation.
     B. Interference with Ziccarelli’s Attempt to Exercise FMLA
        Rights
    Accordingly, to show an FMLA interference violation un-
der § 2615(a)(1), Ziccarelli must show that: (i) he was eligible
for FMLA protections; (ii) the Sheriﬀ’s Oﬃce was covered by
No. 19-3435                                                    19

the FMLA; (iii) he was entitled to leave under the FMLA; (iv)
he provided suﬃcient notice of his intent to take leave; and
(v) the Sheriﬀ’s Oﬃce interfered with, restrained, or denied
FMLA beneﬁts to which he was entitled. See 29 U.S.C.
§ 2615(a)(1); Preddie, 799 F.3d at 816. To recover for a violation
of § 2615(a)(1), Ziccarelli must also show he was prejudiced
by the unlawful actions of the Sheriﬀ’s Oﬃce. § 2617(a); Lutes,
950 F.3d at 368, citing Ragsdale, 535 U.S. at 89.
    Only the ﬁfth element of the test for FMLA interference
and prejudice are at issue in this appeal. Giving plaintiﬀ the
beneﬁt of conﬂicts in the evidence and reasonable favorable
inferences, he has presented a genuine issue of material fact
as to whether the Sheriﬀ’s Oﬃce violated § 2615(a)(1) when
Shinnawi allegedly discouraged him from taking leave and as
to whether these actions prejudiced him.
   Ziccarelli had over one month of FMLA leave available
when he called Shinnawi in September 2016 to request FMLA
leave. According to Ziccarelli, though, when he asked to take
“more” FMLA leave, Shinnawi responded by saying “don’t
take any more FMLA. If you do so, you will be disciplined.”
Ziccarelli’s Dep. 42.
    As noted, Shinnawi’s testimony is very diﬀerent, but de-
termining which story is more credible is a job for the trier of
fact. “[S]ummary judgment cannot be used to resolve swear-
ing contests between litigants.” Johnson v. Advocate Health &
Hospitals Corp., 892 F.3d 887, 893 (7th Cir. 2018) (internal cita-
tion and quotation marks omitted); see also Goelzer v. She-
boygan County, 604 F.3d 987, 995 (7th Cir. 2010) (summary
judgment on FMLA interference claim inappropriate where
“we are left with two competing accounts, either of which a
jury could believe”). We are required to give Ziccarelli the
20                                                  No. 19-3435

beneﬁt of conﬂicting evidence about the substance of his con-
versation with Shinnawi. Lane, 835 F.3d at 694.
    Threatening to discipline an employee for seeking or using
FMLA leave to which he is entitled clearly qualiﬁes as inter-
ference with FMLA rights. See Preddie, 799 F.3d at 818. A rea-
sonable jury could believe Ziccarelli’s account and ﬁnd that
the Sheriﬀ’s Oﬃce (through Shinnawi) interfered with his re-
maining FMLA leave hours for 2016 by threatening to disci-
pline him for using them. See id. (deciding jury could con-
clude school interfered with teacher’s FMLA rights when
principal threatened consequences for using more FMLA
leave). There is a triable issue of fact as to whether Ziccarelli
can meet the ﬁfth element of the test for FMLA interference.
    The Sheriﬀ’s Oﬃce claims that it did not interfere with
Ziccarelli’s access to FMLA leave because “[n]othing in the
record indicates that Plaintiﬀ was prohibited from using his
remaining FMLA time that he had previously been approved
to take.” Appellees’ Br. at 13. As explained above, denial is not
the only way that an employer can violate § 2615(a)(1). It is
enough that Ziccarelli presents evidence allowing a reasona-
ble jury to conclude that the Sheriﬀ’s Oﬃce discouraged him
from exercising his FMLA rights. See Preddie, 799 F.3d at 818.
    There is also evidence in the record that Shinnawi’s state-
ments prejudiced Ziccarelli by aﬀecting his decisions about
FMLA leave. Ziccarelli had planned to use some of his re-
maining FMLA leave to seek treatment. After their conversa-
tion, Ziccarelli never submitted an FMLA request and did not
use the remainder of his 2016 FMLA leave. Ziccarelli claims
he was afraid of what would happen after Shinnawi threat-
ened him with discipline for taking more FMLA leave.
No. 19-3435                                                  21

    Evidence of a link between Shinnawi’s alleged discourage-
ment and Ziccarelli’s decision not to take his remaining
FMLA leave for 2016 is suﬃcient to require a trial. A reasona-
ble jury that believed Ziccarelli’s account could ﬁnd that the
Sheriﬀ’s Oﬃce violated § 2615(a)(1) and that the violation
prejudiced Ziccarelli’s access to his remaining FMLA leave
hours for 2016. See Lutes, 950 F.3d at 368.
    One feature of this case makes the prejudice analysis for
plaintiﬀ’s interference claim more complicated: his decision
to retire from the Sheriﬀ’s Oﬃce shortly after his conversation
with Shinnawi. As we explain below, even plaintiﬀ’s version
of that conversation falls far short of evidence that could sup-
port a claim for constructive discharge. Plaintiﬀ knew that he
had some remaining FMLA leave, sick leave, and annual
leave available for 2016. He also knew that Shinnawi was the
FMLA specialist, and she had said nothing to address his use
of sick leave that he says he wanted to use up, along with
FMLA leave, to take the eight weeks of leave for the treatment
program his doctor recommended. We do not see how an em-
ployee in plaintiﬀ’s situation could reasonably just give up
and walk away from his job, beneﬁts, and treatment plan en-
tirely based on one conversation in which, under his version
of the facts, the employer’s representative was simply wrong.
    The district court may have its hands full on remand, par-
ticularly if plaintiﬀ tries to blame snowballing consequences,
including even early retirement, on his conversation with
Shinnawi. As skeptical as we might be about those eﬀorts, we
believe those issues need to be sorted out in the district court
in the ﬁrst instance.
22                                                    No. 19-3435

V. FMLA Retaliation
     The FMLA makes it “unlawful for any employer to dis-
charge or in any other manner discriminate against any indi-
vidual for opposing any practice made unlawful by” the Act.
29 U.S.C. § 2615(a)(2). We analyze § 2615(a)(2) discrimination
claims using the same framework we use for retaliation
claims under other federal labor and employment laws, such
as Title VII of the Civil Rights Act of 1964 and the Americans
with Disabilities Act of 1990. See Freelain v. Village of Oak Park,
888 F.3d 895, 900–01 (7th Cir. 2018), citing Buie v.
Quad/Graphics, Inc., 366 F.3d 496, 503 (7th Cir. 2004). Construc-
tive discharge is one form of FMLA retaliation, and it can take
place when working conditions become objectively unbeara-
ble from the viewpoint of a reasonable employee. Wright v.
Illinois Department of Children & Family Services, 798 F.3d 513,
527 (7th Cir. 2015), citing Chapin v. Fort-Rohr Motors, Inc., 621
F.3d 673, 679 (7th Cir. 2010).
    We recognize two general theories of constructive dis-
charge. Under the ﬁrst, a plaintiﬀ resigns due to discrimina-
tory harassment and must “show working conditions even
more egregious than that required for a hostile work environ-
ment claim.” Id., quoting Chapin, 621 F.3d at 679. Based on its
assessment of Ziccarelli’s claim of constructive discharge un-
der this ﬁrst theory, the district court granted summary judg-
ment to the Sheriﬀ’s Oﬃce. On appeal Ziccarelli argues that
he can overcome summary judgment under the second the-
ory, that constructive discharge “occurs ‘[w]hen an employer
acts in a manner so as to have communicated to a reasonable
employee that she will be terminated.’” Id., quoting Chapin,
621 F.3d at 679.
No. 19-3435                                                    23

    To prevail under the second theory of constructive dis-
charge, a plaintiﬀ must show “that her working conditions
had become intolerable.” Wright, 798 F.3d at 528, citing Cha-
pin, 621 F.3d at 679. Working conditions become intolerable
“when the employer’s actions communicate to the employee
that she immediately and unavoidably will be terminated.”
Id. at 528–29. Ziccarelli claims that he meets this standard on
the theory that his conversation with Shinnawi communi-
cated to him that he would be discharged “if he took any
FMLA leave, even leave to which he was entitled.” Appel-
lant’s Br. at 24. We do not agree with his theory.
    Ziccarelli argues that under Chapin an employee has “am-
ple reason to believe his termination to be imminent” when
he receives a threat from his employer that is “very clearly
tied” to protected activity. Appellant’s Br. at 24, quoting Cha-
pin, 621 F.3d at 680. This language from Chapin does not sup-
port the weight Ziccarelli places on it. In Chapin, after an ini-
tial threatening conversation, the plaintiﬀ’s employer
changed tack and attempted to reconcile. Chapin, 621 F.3d at
680. We determined that no reasonable person in the em-
ployee’s position would have thought he had no choice but to
resign after his subsequent, more positive interactions with
his employer. Id. at 681. Ziccarelli’s case is similar. A reasona-
ble person likely would have thought he had several options
short of immediate retirement under these facts, especially
when Ziccarelli had not yet even applied for FMLA leave and
any potential discipline remained remote.
   Ziccarelli invites us to speculate that he would have been
discharged if he had exercised his right to his remaining
FMLA leave. If he had submitted an FMLA request and taken
his remaining leave to receive treatment, we assume it is
24                                                 No. 19-3435

possible he might have been terminated, crediting his version
of the conversation with Shinnawi. It is also possible that he
might have been able to combine annual leave and sick leave
with his remaining FMLA leave to seek treatment and avoid
being ﬁred. He might also have chosen to undergo a short-
ened treatment program that matched the length of his re-
maining FMLA leave. Choosing among these and other pos-
sibilities on this record would require speculation on our part.
We are particularly loath to engage in such guesswork in the
constructive discharge context, “where we recognize that the
burden remains on the employee to show why he would have
had to ‘quit immediately.’” Chapin, 621 F.3d at 680, quoting
Lindale v. Tokheim Corp., 145 F.3d 953, 956 (7th Cir. 1998).
    We conclude with some ﬁnal observations. The parties
have not litigated on appeal which of the three defendants
(Shinnawi, Sheriﬀ Dart, and Cook County) are proper defend-
ants on Ziccarelli’s FMLA interference claim. See 29 U.S.C.
§ 2611(4)(A)(ii)(I) (deﬁning employer under the FMLA to in-
clude “any person who acts, directly or indirectly, in the in-
terest of an employer to any of the employees of such em-
ployer”). The parties also have not addressed whether Sheriﬀ
Dart is sued in his personal or oﬃcial capacities. Finally, Cook
County preserved in the district court its argument that it is a
proper party only as a potential indemnitor and only if either
of the other two defendants is found liable on the interference
claim. The district court may need to address those issues on
remand.
   We REVERSE the district court’s grant of summary judg-
ment on Ziccarelli’s FMLA interference claim and REMAND
for further proceedings on that claim consistent with this
No. 19-3435                                        25

opinion. We AFFIRM summary judgment for defendants on
Ziccarelli’s FMLA retaliation claim.